                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                        CR-07-139-GF-BMM-JTJ

                 Plaintiff,

       vs.                                                 ORDER

SETH AMOS NELSON,

                 Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on September 3, 2019. (Doc. 125.) The United States alleged

that Seth Nelson (Nelson) violated his conditions of supervised release: (1) by

failing to report for substance abuse testing; (2) by using methamphetamine and

amphetamine; (3) by failing to notify his probation officer of a contact with law

enforcement; (4) by failing to report for substance abuse treatment; and (5) by

committing another crime. (Doc. 124 at 2-5.)

      Judge Johnston entered Findings and Recommendations in this matter on

September 4, 2019. (Doc. 126.) Neither party filed objections. When a party makes

no objections, the Court need not review de novo the proposed Findings and

Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will



                                         1
review Judge Johnston’s Findings and Recommendations, however, for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      The admitted violations prove serious and warrant revocation of Nelson’s

supervised release. Judge Johnston has recommended that the Court revoke

Nelson’s supervised release and commit Nelson to the custody of the Bureau of

Prisons for 2 months, with 70 months of supervised release to follow. (Doc. 126 at

5.) Judge Johnston has recommended that Nelson should receive created for time

served. (Id.) Judge Johnston further recommended that Nelson should serve the

first 60 days of supervised release at an inpatient chemical dependency treatment

center designated by the United States Probation Office. (Id.) Finally, Judge

Johnston recommended Special Condition 1 be amended to require Nelson to

participate in up to 365 urinalysis tests, 365 breath tests, and 25 sweat patch tests

annually during the period of supervision. (Id.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Nelson’s violations of his conditions represent a serious breach

of the Court’s trust. A sentence of 2 months custody, followed by 70 months

supervised release, represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 126) are ADOPTED IN FULL.


                                           2
      IT IS FURTHER ORDERED that Defendant Seth Amos Nelson be

sentenced to custody for 2 months, followed by 70 months of supervised release,

with credit for time served. It is ordered that Nelson should serve the first 60 days

of supervised release at an inpatient chemical dependency treatment center

designated by the United States Probation Office. It is also ordered that Special

Condition 1 be amended to require Nelson to participate in up to 365 urinalysis

tests, 365 breath tests, and 25 sweat patch tests annually during the period of

supervision.

      DATED this 24th day of September, 2019.




                                          3
